 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOEY ALVAREZ,                                     No. 1:19-cv-00003-DAD-SAB (PC)
12                      Plaintiff,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS
14   SILVA, et al.,
                                                       (Doc. No. 17)
15                      Defendants.
16

17           Plaintiff Joey Alvarez is appearing pro se and in forma pauperis in this civil rights action

18   filed pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge

19   pursuant to 29 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On April 25, 2019, the assigned magistrate judge screened plaintiff’s second amended

21   complaint and issued findings and recommendations, recommending that plaintiff be allowed to

22   proceed on an excessive use of force claim against defendants Silva and Rodriguez. (Doc. No.

23   17.) The magistrate judge also recommended that plaintiff’s medical deliberate indifference

24   claim be dismissed for failure to state a cognizable claim for relief. (Id. at 4.) The findings and

25   recommendations were served on plaintiff and contained notice that any objections thereto were

26   to be filed within twenty-one (21) days after service. (Id. at 5.) To date, no objections to the

27   findings and recommendations have been filed, and the time in which to do so has now passed.

28   /////
                                                       1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 3   and recommendations to be supported by the record and proper analysis.

 4          Accordingly,

 5          1. The findings and recommendations issued on April 25, 2019 (Doc. No. 17) are

 6               adopted in full;

 7          2. This action shall proceed on plaintiff’s excessive use of force claim against defendants

 8               Silva and Rodriguez;

 9          3. Plaintiff’s claim of deliberate indifference to a serious medical need is dismissed for

10               failure to state a cognizable claim for relief; and

11          4. This matter is referred back to the assigned magistrate judge for further proceedings

12               consistent with this order.

13   IT IS SO ORDERED.
14
        Dated:     July 3, 2019
15                                                          UNITED STATES DISTRICT JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
